2treet NW Washington DC 20037 (202) 457-6315 Facsimile (202) 457-6315 November 24, 2010 Hwan Kim 202-457-8025 HKim@pattonboggs.com Ms. Keira Nakada Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, DC20549 Re:Rexahn Pharmaceuticals, Inc. Form 10-K for the year ended December 31, 2009 Schedule 14A filed April 26, 2010 File No. 001-34079 Dear Ms. Nakada: On behalf of Rexahn Pharmaceuticals, Inc. (the “Company”), we hereby request that the Staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) grant the Company an extension for filing its response to the Staff’s oral comments received on November 11, 2010 regarding Question 5 of the Staff’s letter to Dr. Chang Ahn dated September 17, 2010 and the Company’s response letter dated October 15, 2010.The Company expects to file its response to the Staff’s oral comments on or before December 3, 2010. The Company thanks you for your consideration of the requested extension and is available to answer any questions you may have. Respectfully submitted, /s/Hwan Kim Hwan Kim
